[Cite as State v. Inderrieden, 2022-Ohio-3073.]




                               IN THE COURT OF APPEALS OF OHIO
                                  SECOND APPELLATE DISTRICT
                                         MIAMI COUNTY

 STATE OF OHIO                                          :
                                                        :
         Plaintiff-Appellee                             :   Appellate Case No. 2022-CA-2
                                                        :
 v.                                                     :   Trial Court Case No. 2021-CR-112
                                                        :
 CULLEN M. INDERRIEDEN                                  :   (Criminal Appeal from
                                                        :   Common Pleas Court)
         Defendant-Appellant                            :
                                                        :

                                                   ...........

                                                   OPINION

                            Rendered on the 2nd day of September, 2022.

                                                   ...........

MATTHEW C. JOSEPH, Atty. Reg. No. 0090868, Assistant Prosecuting Attorney, Miami
County Prosecutor’s Office, 201 West Main Street, Troy, Ohio 45373
      Attorney for Plaintiff-Appellee

JAY A. ADAMS, Atty. Reg. No. 0072135 and MARY ADELINE R. LEWIS, Atty. Reg. No.
0099711, 100 North Detroit Street, Xenia, Ohio 45385
      Attorneys for Defendant-Appellant

                                                  .............




TUCKER, P.J.
                                                                                             -2-




       {¶ 1} Cullen M. Inderrieden appeals from his conviction following a negotiated

guilty plea in Miami C.P. No. 2021-CR-112 to aggravated robbery, two counts of felonious

assault, and two firearm specifications.

       {¶ 2} Inderrieden contends the trial court erred in accepting a plea that was not

knowingly, intelligently, and voluntarily entered. Specifically, he claims the trial court erred

in not assuring his understanding that it was not obligated to impose a jointly-

recommended sentence.

       {¶ 3} We find that the trial court advised Inderrieden of the non-binding nature of

the parties’ recommended sentence. He also reviewed and signed a plea form advising

him that the trial court was not bound by the parties’ recommendation. Accordingly, the

trial court’s judgment will be affirmed.

                                           I. Background

       {¶ 4} In exchange for Inderrieden’s plea to the above-referenced charges, the

State agreed to dismiss a firearm specification. The parties also agreed to jointly

recommend consecutive three-year prison terms on the remaining two firearm

specifications. On the substantive offenses, the parties agreed to recommend indefinite

concurrent sentences with four-year minimum terms. As a result of this portion of the

agreement, the recommended minimum sentence was six years on the firearm

specifications and a consecutive four years for the substantive offenses. In addition, the

parties agreed to recommend a consecutive 11-month sentence for drug possession in

Miami C.P. No. 2021-CR-297. Pursuant to the agreement, the recommended aggregate
                                                                                         -3-


minimum prison term for both cases was 10 years and 11 months.

       {¶ 5} The trial court conducted a Crim.R. 11 plea hearing and accepted

Inderrieden’s guilty pleas in Case Nos. 2021-CR-112 and 2021-CR-297. At sentencing,

the trial court imposed a total of six years on the firearm specifications in Case No. 2021-

CR-112. On the substantive offenses, the trial court imposed three indefinite sentences

of five to seven and one-half years in prison. Those sentences were concurrent with one

another but consecutive to the six-year term for the firearm specifications. The result in

Case No. 2021-CR-112 was an aggregate sentence of 11 to 13.5 years in prison. In Case

No. 2021-CR-297, the trial court imposed an 11-month prison term for drug possession

and made that sentence concurrent to the sentence in Case No. 2021-CR-112. The final

result in both cases was an aggregate minimum prison term of 11 years, whereas the

parties’ plea agreement had recommended an aggregate minimum of 10 years and 11

months. Inderrieden filed a notice of appeal in Case No. 2021-CR-112.1

                                           I. Analysis

       {¶ 6} In his sole assignment of error, Inderrieden contends his guilty plea was

invalid because the trial court failed to make clear that the parties’ sentencing

recommendation was not binding on it. Although the trial court’s aggregate sentence in

the two cases was only one month longer than the parties’ recommended minimum term,

Inderrienden maintains that the extra month is significant because it impacted his

eligibility for judicial release.



1Although the parties’ briefs reference both trial court case numbers, no notice of appeal
was filed under Case No. 2021-CR-297. That omission has no impact on our analysis
herein.
                                                                                         -4-


       {¶ 7} Regardless of any impact the additional month may have had on judicial

release, we see no error in the trial court’s imposition of Inderrieden’s sentence. “A trial

court is not bound to accept the State’s recommended sentence in a plea agreement.”

State v. Downing, 2d Dist. Greene No. 2019-CA-72, 2020-Ohio-3984, ¶ 34, citing Akron

v. Ragsdale, 61 Ohio App.2d 107, 109, 399 N.E.2d 119 (9th Dist.1978). “ ‘A trial court

does not err by imposing a sentence greater than “that forming the inducement for the

defendant to plead guilty when the trial court forewarns the defendant of the applicable

penalties, including the possibility of imposing a greater sentence than that recommended

by the prosecutor.” ’ ” (Citations omitted.) State ex rel. Duran v. Kelsey, 106 Ohio St.3d

58, 2005-Ohio-3674, 831 N.E.2d 430, ¶ 6.

       {¶ 8} Here the parties’ plea agreement recited the jointly-recommended sentence.

That written agreement, which Inderrieden signed, then stated: “However, I understand

that the Court is not required to follow the agreement(s) between the parties and is only

limited to the penalties as outlined above.” The penalties outlined in the agreement

included the prison terms authorized by statute. Inderrieden acknowledged in the

agreement that he had discussed it with his attorney and that he understood its terms.

       {¶ 9} In addition, the trial court addressed the parties’ sentencing recommendation

orally at the plea hearing. The trial court asked: “Do you understand that despite those

plea agreements with any recommended sentence the court does not have to accept it

but can sentence you under the law?” Inderrieden responded, “Yes.” Inderrieden

contends this exchange was ambiguous and the trial court’s reference to “it” reasonably

could have been interpreted to mean the plea agreement, not the recommended
                                                                                          -5-


sentence. We disagree. In context, we believe the trial court’s statement was clear

enough that “it” referred to the recommended sentence. This is particularly true in light of

the accompanying written plea agreement, which also stated that the trial court was not

bound by the sentencing recommendation.

       {¶ 10} In his reply brief, Inderrieden notes that the plea hearing was scheduled

hastily after the trial court became aware of the parties’ agreement. In fact, Inderrieden

appeared for the hearing the same day he learned of it, which was just a week or so

before his trial date. Given that the plea hearing quickly was arranged, Inderrieden argues

that he did not have time to talk to his attorney. But the record does not bear out this

assertion. Before accepting the plea, the trial court specifically assured on the record that

Inderrieden had no questions, that he understood everything, and that he did not want

additional time to consult with his attorney.

       {¶ 11} For the foregoing reasons, Inderrieden has not demonstrated that the trial

court erred in accepting a plea that was not knowingly, intelligently, and voluntarily

entered.

                                          III. Conclusion

       {¶ 12} The assignment of error is overruled, and the judgment of the Miami County

Common Pleas Court is affirmed.

                                      .............



WELBAUM, J. and EPLEY, J., concur.
                        -6-


Copies sent to:

Matthew C. Joseph
Jay A. Adams
Mary Adeline R. Lewis
Hon. Stacy M. Wall